DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2020 and 12/29/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amitai et al. (US2008/0198471), cited by applicant.
Regarding claim 1, Amitai teaches an image display device (Abstract, optical device) for displaying a virtual image(paragraph 3, lines 1-9]), comprising:
a) an image emission unit (Fig.2, 18, [45]  a collimated display emanating from a light source) configured to generate parallel light fluxes that include two-dimensional image information and differ in an angle at each portion of an image , and to make the light fluxes incident on a light guide paragraph 3, mention the 2D image information, and light source pixels(array), especially LED which will differ an angle at each portion of an image); and
b) the light guide (paragraph 5, line 2,,Fig.2, light-guide optical elements (LOEs)),
wherein the light guide includes:
a transparent substrate (Fig.2, 20, abstract, light-transmitting substrate) having a first surface and a second surface  facing each other in parallel (abstract, two major surfaces parallel to each other, Fig.2);
an incident side reflective surface (Fig.2, 16) formed inside the substrate so as to be inclined with respect to the first surface and the second surface (Fig.2), the incident side reflective surface being configured to guide image light (18) incident into the substrate (20) through the first surface or the second surface from the image emission unit to an inside of the substrate so as to be reflected by the first surface and the second surface (Fig.2); and
one or a plurality of partially reflective surfaces formed in the substrate (Fig.2, 22, reflecting surfaces in the substrate) so as to be inclined with respect to the first surface and the second surface (Fig. 2), the one or a plurality of partially reflective surfaces (22) being configured to reflect a part of the image light guided to the inside of the substrate (20) by the incident side reflective surface (16) and transmitted through the inside of the substrate (20) while being reflected by the first surface  and the second surface  to emit the part of the image light to an outside of the substrate (Fig.2, paragraph45),
wherein the incident side reflective surface (16) and the one or a plurality of partially reflective surfaces (Fig.2, 22) are each formed so as to be inclined at a same predetermined angle with respect to the first surface or the second surface and formed in parallel with each other  Fig.2).

Regarding Claim 2, Amitai discloses the invention as described in claim 1, and further teaches wherein a plurality of the partially reflective surfaces (Fig.2, 22s) is provided, and the plurality of partially reflective surfaces is arranged (paragraph 45, making the array of selectively reflecting surfaces) so that the image light transmitted through one partially reflective surface reaches a subsequent partially reflective surface (paragraphs 45-46, Fig.2).

Regarding Claim 3, Amitai discloses the invention as described in claim 1, and further teaches wherein the image light (Fig.2, down arrows toward 24) is emitted by the partially reflective surface (Fig.2, 22) from a side opposite to a side on which the image emission unit (Fig.2, 18, [45]  a collimated display emanating from a light source) is arranged across the light guide (Fig.2, paragraphs 45-46).

Regarding Claim 4, Amitai discloses the invention as described in claim 2, and further teaches
wherein the image light (Fig.2, down arrows toward 24) is emitted by the partially reflective surface (Fig.2, 22) from a side opposite to a side on which the image emission unit (Fig.2, 18, paragraph 45, a collimated display emanating from a light source) is arranged across the light guide (Fig.2, paragraphs 45-46).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Hirano, US2015/0277126 (Fig.8-14, 16-19) , and Calafiore, US10838132 (Fig.4) teach an image display device for displaying a virtual image in claim 1 may consider for the future.
     
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN. EDENFIELD whose telephone number is (571)272-3005.  The examiner can normally be reached on 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KUEI-JEN L EDENFIELD/
Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872